 



 
 
U.S. BANCORP
2007 STOCK INCENTIVE PLAN
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                 
Section 1.
  Purpose     1    
Section 2.
  Definitions     1    
Section 3.
  Administration     3  
(a)
  Power and Authority of the Committee     3  
(b)
  Delegation     4  
(c)
  Power and Authority of the Board     4    
Section 4.
  Shares Available for Awards     4  
(a)
  Shares Available     4  
(b)
  Accounting for Awards     4  
(c)
  Adjustments     4  
(d)
  Award Limitations Under the Plan     5    
Section 5.
  Eligibility     5    
Section 6.
  Awards     5  
(a)
  Options     5  
(b)
  Stock Appreciation Rights     6  
(c)
  Restricted Stock and Restricted Stock Units     6  
(d)
  Performance Awards     7  
(e)
  Dividend Equivalents     7  
(f)
  Stock Awards     7  
(g)
  Other Stock-Based Awards     7  
(h)
  General.     7    
Section 7.
  Amendment and Termination; Corrections     9  
(a)
  Amendments to the Plan     9  
(b)
  Amendments to Awards     9  
(c)
  Correction of Defects, Omissions and Inconsistencies     9    
Section 8.
  Income Tax Withholding     9    
Section 9.
  General Provisions     10  
(a)
  No Rights to Awards     10  
(b)
  Award Agreements     10  
(c)
  Plan Provisions Control     10  
(d)
  No Rights of Stockholders     10  
(e)
  No Limit on Other Compensation Plans or Arrangements     10  
(f)
  No Right to Employment or Directorship     10  
(g)
  Governing Law     10  
(h)
  Severability     10  
(i)
  No Trust or Fund Created     11  
(j)
  Other Benefits     11  
(k)
  No Fractional Shares     11  
(l)
  Headings     11    
Section 10.
  Effective Date of the Plan     11    
Section 11.
  Term of the Plan     11  

i



--------------------------------------------------------------------------------



 



U.S. BANCORP
2007 STOCK INCENTIVE PLAN
Section 1.       Purpose
     The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers and non-employee Directors capable of assuring the future success of
the Company, to offer such persons incentives to put forth maximum efforts for
the success of the Company’s business and to compensate such persons through
various stock-based and other arrangements and provide them with opportunities
for stock ownership in the Company, thereby aligning the interests of such
persons with the Company’s stockholders.
Section 2.       Definitions
     As used in the Plan, the following terms shall have the meanings set forth
below:
     (a)       “Affiliate” shall mean (i) any entity that, directly or
indirectly through one or more intermediaries, is controlled by the Company and
(ii) any entity in which the Company has a significant equity interest, in each
case as determined by the Committee.
     (b)       “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent,
Stock Award or Other Stock-Based Award granted under the Plan.
     (c)       “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award granted under the Plan. An
Award Agreement may be in an electronic medium and need not that be signed by a
representative of the Company or the Participant. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.
     (d)       “Board” shall mean the Board of Directors of the Company.
     (e)       “Change in Control” shall have the meaning ascribed to such term
in an Award Agreement, or any other applicable employment or change in control
agreement between the Participant and the Company.
     (f)       “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder.
     (g)       “Committee” shall mean the Compensation Committee of the Board or
any successor committee of the Board designated by the Board to administer the
Plan. The Committee shall be comprised of not less than such number of Directors
as shall be required to permit Awards granted under the Plan to qualify under
Rule 16b-3, and each member of the Committee shall be a “Non-Employee Director”
within the meaning of Rule 16b-3 and an “outside director” within the meaning of
Section 162(m). The Company expects to have the Plan administered in accordance
with the requirements for the award of “qualified performance-based
compensation” within the meaning of Section 162(m).
     (h)       “Company” shall mean U.S. Bancorp, a Delaware corporation, or any
successor corporation.
     (i)       “Director” shall mean a member of the Board.
     (j)       “Dividend Equivalent” shall mean any right granted under Section
6(e) of the Plan.
     (k)       “Eligible Person” shall mean any employee, officer or
non-employee Director providing services to the Company or any Affiliate who the
Committee determines to be an Eligible Person.

 



--------------------------------------------------------------------------------



 



     (l)       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     (m)       “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing
and unless otherwise determined by the Committee, the Fair Market Value of a
Share as of a given date shall be, if the Shares are then listed on the New York
Stock Exchange, the closing price of one Share as reported on the New York Stock
Exchange on such date or, if the New York Stock Exchange is not open for trading
on such date, on the most recent preceding date when it was open for trading.
     (n)       “Incentive Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is intended to meet the requirements of
Section 422 of the Code or any successor provision.
     (o)       “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.
     (p)       “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option.
     (q)       “Other Stock-Based Award” shall mean any right granted under
Section 6(g) of the Plan.
     (r)       “Participant” shall mean an Eligible Person designated to be
granted an Award under the Plan.
     (s)       “Performance Award” shall mean any right granted under Section
6(d) of the Plan.
     (t)       “Performance Goal” shall mean one or more of the following
performance goals, either individually, alternatively or in any combination,
applied on a corporate, subsidiary, division, business unit or line of business
basis: sales, revenue, costs, expenses (including expense efficiency ratios and
other expense measures), earnings (including one or more of net profit after
tax, gross profit, operating profit, earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization and net
earnings), earnings per share, earnings per share from continuing operations,
operating income, pre-tax income, operating income margin, net income, margins
(including one or more of gross, operating and net income margins), returns
(including one or more of return on actual or proforma assets, net assets,
equity, investment, capital and net capital employed), stockholder return
(including total stockholder return relative to an index or peer group), stock
price, growth of loans and deposits, number of customers or households, economic
value added, cash generation, cash flow, unit volume, working capital, market
share, cost reductions and strategic plan development and implementation. Such
goals may reflect absolute entity or business unit performance or a relative
comparison to the performance of a peer group of entities or other external
measure of the selected performance criteria. Pursuant to rules and conditions
adopted by the Committee on or before the 90th day of the applicable performance
period for which Performance Goals are established, the Committee may
appropriately adjust any evaluation of performance under such goals to exclude
the effect of certain events, including any of the following events: asset
write-downs; litigation or claim judgments or settlements; changes in tax law,
accounting principles or other such laws or provisions affecting reported
results; severance, contract termination and other costs related to exiting
certain business activities; and gains or losses from the disposition of
businesses or assets or from the early extinguishment of debt.
     (u)       “Person” shall mean any individual or entity, including a
corporation, partnership, limited liability company, association, joint venture
or trust.
     (v)       “Plan” shall mean the U.S. Bancorp 2007 Stock Incentive Plan, as
amended from time to time.
     (w)       “Qualifying Termination” shall have the meaning ascribed to it in
any applicable Award Agreement, and, if not defined in any applicable Award
Agreement, shall mean termination of employment under circumstances that, in the
judgment of the Committee, warrant acceleration of the exercisability of Options
or SARs or the lapse of restrictions relating to Restricted Stock, Restricted
Stock Units or other Awards under the Plan.

2



--------------------------------------------------------------------------------



 



     Without limiting the generality of the foregoing, a Qualifying Termination
may apply to large scale terminations of employment relating to the disposition
or divestiture of business or legal entities or similar circumstances.
     (x)       “Restricted Stock” shall mean any Share granted under Section
6(c) of the Plan.
     (y)       “Restricted Stock Unit” shall mean any unit granted under Section
6(c) of the Plan evidencing the right to receive a Share (or a cash payment
equal to the Fair Market Value of a Share) at some future date.
     (z)       “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities
and Exchange Commission under the Exchange Act or any successor rule or
regulation.
     (aa)       “Section 162(m)” shall mean Section 162(m) of the Code, or any
successor provision, and the applicable Treasury Regulations promulgated
thereunder.
     (bb)       “Section 409A” shall mean Section 409A of the Code, or any
successor provision, and applicable Treasury Regulations and other applicable
guidance thereunder
     (cc)       “Share” or “Shares” shall mean a share or shares of common
stock, $.01 par value per share, of the Company or such other securities or
property as may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan.
     (dd)       “Specified Employee” shall mean a specified employee as defined
in Code Section 409A(a)(2)(B) or applicable proposed or final regulations under
Code Section 409A.
     (ee)       “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.
     (ff)       “Stock Award” shall mean any Share granted under Section 6(f) of
the Plan.
Section 3.       Administration
     (a)       Power and Authority of the Committee. The Plan shall be
administered by the Committee. Subject to the express provisions of the Plan and
to applicable law, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which payments or other rights are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement; (v) amend the terms and conditions
of any Award or Award Agreement, provided, however, that, except as otherwise
permitted in connection with an event as provided under Section 4(c) hereof, the
Committee shall not reprice, adjust or amend the exercise price of Options or
the grant price of Stock Appreciation Rights previously awarded to any
Participant, whether through amendment, cancellation and replacement grant, or
any other means; (vi) accelerate the exercisability of any Award or waive any
restrictions relating to any Award, provided, however, that, except as otherwise
provided herein, any such acceleration of exercisability or lapse of
restrictions shall be limited to accelerations relating to a Change in Control,
a Qualifying Termination, death or disability; (vii) determine whether, to what
extent and under what circumstances Awards may be exercised in cash, Shares,
other securities, other Awards or other property, or canceled, forfeited or
suspended; (viii) determine whether, to what extent and under what circumstances
cash, Shares, other securities, other Awards, other property and other amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder of the Award or the Committee;
(ix) interpret and administer the Plan and any instrument or agreement,
including any Award Agreement, relating to the Plan; (x) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (xi) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan; and (xii) adopt such
modifications, rules, procedures, and subplans as may be necessary or desirable
to comply with provisions of the laws of non-U.S. jurisdictions in which the
Company or an Affiliate may operate, including, without limitation, establishing
any special rules for Affiliates, Eligible Persons or Participants located in
any particular country, in order to meet the objectives of the Plan and to
ensure the viability

3



--------------------------------------------------------------------------------



 



of the intended benefits of Awards granted to Participants located in such
non-United States jurisdictions. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award or Award Agreement shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon any Participant, any holder or beneficiary
of any Award or Award Agreement, and any employee of the Company or any
Affiliate.
     (b)       Delegation. The Committee may delegate its powers and duties
under the Plan to one or more Directors (including a Director who is also an
officer of the Company) or a committee of Directors, subject to such terms,
conditions and limitations as the Committee may establish in its sole
discretion; provided, however, that the Committee shall not delegate its powers
and duties under the Plan (i) with regard to officers or directors of the
Company or any Affiliate who are subject to Section 16 of the Exchange Act or
(ii) in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m). In addition, the Committee may authorize one or
more officers of the Company to grant Options under the Plan, subject to the
limitations of Section 157 of the Delaware General Corporation Law; provided,
however, that such officers shall not be authorized to grant Options to officers
or directors of the Company or any Affiliate who are subject to Section 16 of
the Exchange Act.
     (c)       Power and Authority of the Board. Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan not to comply with the requirements of
Section 162(m).
Section 4.       Shares Available for Awards
     (a)       Shares Available. Subject to adjustment as provided in Section
4(c) of the Plan, the aggregate number of Shares that may be issued under all
Awards under the Plan shall be 70,000,000. Shares to be issued under the Plan
will be authorized but unissued Shares or Shares that have been reacquired by
the Company and designated as treasury shares. If any Shares covered by an Award
or to which an Award relates are not purchased or are forfeited (including
shares of Restricted Stock, whether or not dividends have been paid on such
shares), or if an Award otherwise terminates or is cancelled without delivery of
any Shares, then the number of Shares counted pursuant to Section 4(b) of the
Plan against the aggregate number of Shares available under the Plan with
respect to such Award, to the extent of any such forfeiture, termination or
cancellation, shall again be available for granting Awards under the Plan.
Shares tendered by Participants as full or partial payment to the Company upon
exercise of an Award, and Shares withheld by or otherwise remitted to the
Company to satisfy a Participant’s tax withholding obligations with respect to
an Award, shall not become available for issuance under the Plan.
     (b)       Accounting for Awards. For purposes of this Section 4, if an
Award entitles the holder thereof to receive or purchase Shares, the number of
Shares covered by such Award or to which such Award relates shall be counted on
the date of grant of such Award against the aggregate number of Shares available
for granting Awards under the Plan. For Stock Appreciation Rights settled in
Shares upon exercise, the aggregate number of Shares with respect to which the
Stock Appreciation Right is exercised, rather than the number of Shares actually
issued upon exercise, shall be counted against the number of Shares available
for Awards under the Plan. Awards that do not entitle the holder thereof to
receive or purchase Shares, and Awards that are denominated at the time of grant
as payable only in cash and that are settled in cash, shall not be counted
against the aggregate number of Shares available for Awards under the Plan. If
performance awards granted under the Company’s executive incentive plans are
payable in Shares, such Shares may be issued under this Plan and shall be
counted against the aggregate number of Shares available for granting Awards
under the Plan.
     (c)       Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property), stock
split or a combination or consolidation of the outstanding Shares into a lesser
number of shares, is declared with respect to the Shares, the authorization
limits under Sections 4(a) and 4(d) shall be increased or decreased
proportionately, and the Shares then subject to each Award shall be increased or
decreased proportionately without any change in the aggregate purchase price
therefor. In the event the Shares shall be changed into or exchanged for a
different number or class of shares of stock or securities of the Company or of
another corporation, whether through recapitalization, reorganization,
reclassification, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of

4



--------------------------------------------------------------------------------



 



warrants or other rights to purchase Shares or other securities of the Company,
or any other similar corporate transaction or event affects the Shares such that
an equitable adjustment would be required in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the authorization limits under Sections 4(a) and 4(d) shall
be adjusted proportionately, and an equitable adjustment shall be made to each
Share subject to an Award such that no dilution or enlargement of the benefits
or potential benefits occurs. Each such Share then subject to each Award shall
be adjusted to the number and class of shares into which each outstanding Share
shall be so exchanged such that no dilution or enlargement of the benefits
occurs, all without change in the aggregate purchase price for the Shares then
subject to each Award. Action by the Committee pursuant to this Section 4(c) may
include adjustment to any or all of: (i) the number and type of Shares (or other
securities or other property) that thereafter may be made the subject of Awards
or be delivered under the Plan; (ii) the number and type of Shares (or other
securities or other property) subject to outstanding Awards; (iii) the purchase
price or exercise price of a Share under any outstanding Award or the measure to
be used to determine the amount of the benefit payable on an Award; and (iv) any
other adjustments the Committee determines to be equitable.
     (d)       Award Limitations Under the Plan
     (i)       Plan Limitation on Awards other than Awards of Options and Stock
Appreciation Rights. The number of Shares available for granting any types of
Awards other than Awards of Options or Stock Appreciation Rights shall not
exceed 25,000,000, subject to adjustment as provided in Section 4(c) hereof;
provided, however, that any Shares covered by an Award that is not an Option or
Stock Appreciation Right that are forfeited shall again be available for
purposes of the foregoing limitations.
     (ii)       Section 162(m) Limitation for Certain Types of Awards. No
Eligible Person may be granted any Award or Awards under the Plan, the value of
which Award or Awards is based solely on an increase in the value of the Shares
after the date of grant of such Award or Awards in excess of 5,000,000 Shares
(subject to adjustment as provided for in Section 4(c) of the Plan), in the
aggregate in any taxable year.
     (iii)       Section 162(m) Limitation for Performance Awards. No Eligible
Person may be granted Performance Awards under the Plan in excess of 800,000
Shares (subject to adjustment as provided in Section 4(c) of the Plan) in the
aggregate in any taxable year. The limitation contained in this
Section 4(d)(iii) does not apply to any Award subject to the limitation
contained in Section 4(d)(ii). The limitation contained in this Section
4(d)(iii) shall apply only with respect to Awards granted under this Plan, and
limitations on awards granted under any other stockholder approved executive
incentive plan maintained by the Company will be governed solely by the terms of
such other plan.
Section 5.       Eligibility
     Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.
Section 6.       Awards
     (a)       Options. The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

5



--------------------------------------------------------------------------------



 



     (i)       Exercise Price. The purchase price per Share purchasable under an
Option shall be determined by the Committee and shall not be less than 100% of
the Fair Market Value of a Share on the date of grant of such Option, provided,
however, the Committee may designate a purchase price below Fair Market Value on
the date of grant if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired or merged with the Company or
an Affiliate.
     (ii)       Option Term. The term of each Option shall be fixed by the
Committee but shall not be longer than 10 years from the date of grant.
     (iii)       Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part and the
method or methods by which, and the form or forms (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the applicable exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
     (b)       Stock Appreciation Rights. The Committee is hereby authorized to
grant Stock Appreciation Rights to Eligible Persons subject to the terms of the
Plan and any applicable Award Agreement. A Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive upon
exercise thereof the excess of (i) the Fair Market Value of one Share on the
date of exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (ii) the grant price
of the Stock Appreciation Right as specified by the Committee, which price shall
not be less than 100% of the Fair Market Value of one Share on the date of grant
of the Stock Appreciation Right. Subject to the terms of the Plan and any
applicable Award Agreement, the grant price, term, methods of exercise, dates of
exercise, methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.
     (c)       Restricted Stock and Restricted Stock Units. The Committee is
hereby authorized to grant Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:
     (i)       Restrictions. Shares of Restricted Stock and Restricted Stock
Units shall be subject to such restrictions as the Committee may impose
(including, without limitation, any limitation on the right to vote a Share of
Restricted Stock or the right to receive any dividend or other right or property
with respect thereto), which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise as the Committee may
deem appropriate.
     (ii)       Issuance and Delivery of Shares. Any Restricted Stock granted
under the Plan shall be issued at the time such Awards are granted and may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. Such certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the restrictions applicable to such
Restricted Stock. Shares representing Restricted Stock that is no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.
     (iii)       Forfeiture. Except as otherwise determined by the Committee,
upon a Participant’s termination of employment or resignation or removal as a
Director (in either case, as determined under criteria established by the
Committee) during the applicable restriction period, all Shares of Restricted
Stock and all Restricted Stock Units held by the Participant at such time shall
be forfeited and reacquired by the Company; provided, however, that the
Committee may, when it finds that a waiver would be in the

6



--------------------------------------------------------------------------------



 



best interest of the Company, waive in whole or in part any or all remaining
restrictions with respect to Shares of Restricted Stock or Restricted Stock
Units.
     (d)       Performance Awards. The Committee is hereby authorized to grant
Performance Awards to Eligible Persons subject to the terms of the Plan. A
Performance Award granted under the Plan (i) may be denominated or payable in
cash, Shares (including, without limitation, Restricted Stock and Restricted
Stock Units), other securities, other Awards or other property and (ii) shall
confer on the holder thereof the right to receive payments, in whole or in part,
upon the achievement of such performance goals during such performance periods
as the Committee shall establish. Subject to the terms of the Plan, the
performance goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award granted, the amount
of any payment or transfer to be made pursuant to any Performance Award and any
other terms and conditions of any Performance Award shall be determined by the
Committee. Performance Awards denominated in Shares (including, without
limitation, Restricted Stock and Restricted Stock Units) that are granted to
Eligible Persons who may be “covered employees” under Section 162(m) and that
are intended to be “qualified performance based compensation” within the meaning
of Section 162(m), to the extent required by Section 162(m), shall be
conditioned solely on the achievement of one or more objective Performance Goals
established by the Committee within the time prescribed by Section 162(m), and
shall otherwise comply with the requirements of Section 162(m).
     (e)       Dividend Equivalents. The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee. Subject to the terms
of the Plan and any applicable Award Agreement, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine. Notwithstanding
the foregoing, the Committee may not grant Dividend Equivalents to Eligible
Persons in connection with grants of Options or Stock Appreciation Rights to
such Eligible Persons.
     (f)       Stock Awards. The Committee is hereby authorized to grant to
Eligible Persons Shares without restrictions thereon, as deemed by the Committee
to be consistent with the purpose of the Plan. Subject to the terms of the Plan
and any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.
     (g)       Other Stock-Based Awards. The Committee is hereby authorized to
grant to Eligible Persons such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
Shares (including, without limitation, securities convertible into Shares), as
are deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of any Other Stock Based
Awards, subject to the terms of the Plan and the Award Agreement. Any
consideration paid by the Participant with respect to any Other Stock Based
Awards may be paid by such method or methods and in such form or forms
(including, without limitation, cash, Shares, other securities, other Awards or
other property, or any combination thereof), as the Committee shall determine.
     (h)      General.
     (i)       Consideration for Awards. Awards may be granted for no cash
consideration or for any cash or other consideration as determined by the
Committee or required by applicable law.
     (ii)       Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under any other plan of the Company or any Affiliate may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.

7



--------------------------------------------------------------------------------



 



     (iii)       Forms of Payment under Awards. Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property or
any combination thereof), and may be made in a single payment or transfer, in
installments, in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments or the grant or crediting of Dividend Equivalents with respect
to installment or deferred payments.
     (iv)       Term of Awards. The term of each Award shall be for such period
as may be determined by the Committee at the time of grant, but in no event
shall any Award have a term of more than 10 years.
     (v)       Limits on Transfer of Awards. Except as otherwise provided by the
Committee or the terms of this Plan, no Award (other than Stock Awards) and no
right under any such Award shall be transferable by a Participant other than by
will or by the laws of descent and distribution. The Committee may establish
procedures as it deems appropriate for a Participant to designate a Person or
Persons, as beneficiary or beneficiaries, to exercise the rights of the
Participant and receive any property distributable with respect to any Award in
the event of the Participant’s death. The Committee, in its discretion and
subject to such additional terms and conditions as it determines, may permit a
Participant to transfer a Non-Qualified Stock Option to any “family member” (as
such term is defined in the General Instructions to Form S-8 (or any successor
to such Instructions or such Form) under the Securities Act of 1933, as amended,
which definition currently includes certain family partnerships, foundations,
trusts and other entities controlled by family members), at any time that such
Participant holds such Option, provided that such transfers may not be transfers
for value (as defined in the General Instructions to Form S-8, or any successor
to such Instructions or such Form) and the family member may not make any
subsequent transfers other than by will or by the laws of descent and
distribution. Each Award under the Plan or right under any such Award shall be
exercisable during the Participant’s lifetime only by the Participant (except as
provided herein or in an Award Agreement or amendment thereto relating to a
Non-Qualified Stock Option) or, if permissible under applicable law, by the
Participant’s guardian or legal representative. No Award (other than a Stock
Award) or right under any such Award may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate.
     (vi)       Restrictions; Securities Exchange Listing. All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions. If the Shares or other securities are
traded on a securities exchange, the Company shall not be required to deliver
any Shares or other securities covered by an Award unless and until such Shares
or other securities have been admitted for trading on such securities exchange.
     (vii)       Section 409A Provisions. Notwithstanding anything in the Plan
or any Award Agreement to the contrary, to the extent that any amount or benefit
that constitutes “deferred compensation” to a Participant under Section 409A of
the Code and applicable guidance thereunder is otherwise payable or
distributable to a Participant under the Plan or any Award Agreement solely by
reason of the occurrence of a Change in Control or due to the Participant’s
disability or “separation from service” (as such term is defined under
Section 409A), such amount or benefit will not be payable or distributable to
the Participant by reason of such circumstance unless the Committee determines
in good faith that (i) the circumstances giving rise to such Change in Control,
disability or separation from service meet the definition of a change in
ownership or control, disability, or separation from service, as the case may
be, in Section 409A(a)(2)(A) of the Code and applicable proposed or final
regulations, or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A by reason of

8



--------------------------------------------------------------------------------



 



the short-term deferral exemption or otherwise. Any payment or distribution that
otherwise would be made to a Participant who is a Specified Employee (as
determined by the Committee in good faith) on account of separation from service
may not be made before the date which is six (6) months after the date of the
Specified Employee’s separation from service unless the payment or distribution
is exempt from the application of Section 409A by reason of the short term
deferral exemption or otherwise.
Section 7.       Amendment and Termination; Corrections
     (a)       Amendments to the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan at any time; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, prior
approval of the stockholders of the Company shall be required for any amendment
to the Plan that:
     (i)       requires stockholder approval under the rules or regulations of
the Securities and Exchange Commission, the New York Stock Exchange or any other
securities exchange that are applicable to the Company;
     (ii)       increases the number of shares authorized under the Plan as
specified in Section 4(a) of the Plan;
     (iii)       increases the number of shares subject to the limitations
contained in Section 4(d) of the Plan;
     (iv)       permits repricing of Options or Stock Appreciation Rights, which
is prohibited by Section 3(a)(v) of the Plan;
     (v)       permits the award of Options or Stock Appreciation Rights at a
price less than 100% of the Fair Market Value of a Share on the date of grant of
such Option or Stock Appreciation Right, contrary to the provisions of
Sections 6(a)(i) and 6(b)(ii) of the Plan; or
     (vi)       would cause Section 162(m) to become unavailable with respect to
the Plan.
     (b)       Amendments to Awards. Subject to the provisions of the Plan, the
Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. Except as otherwise provided
in the Plan, the Committee may amend, alter, suspend, discontinue or terminate
any outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof. The Company intends that
Awards under the Plan shall satisfy the requirements of Section 409A to avoid
any adverse tax results thereunder, and the Committee shall administer and
interpret the Plan and all Award Agreements in a manner consistent with that
intent. If any provision of the Plan or an Award Agreement would result in
adverse tax consequences under Section 409A, the Committee may amend that
provision (or take any other action reasonably necessary) to avoid any adverse
tax results and no action taken to comply with Section 409A shall be deemed to
impair or otherwise adversely affect the rights of any holder of an Award or
beneficiary thereof.
     (c)       Correction of Defects, Omissions and Inconsistencies. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Plan.
Section 8.       Income Tax Withholding
     In order to comply with all applicable federal, state, local or foreign
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the

9



--------------------------------------------------------------------------------



 



applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes, or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.
Section 9.       General Provisions
     (a)       No Rights to Awards. No Eligible Person, Participant or other
Person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.
     (b)       Award Agreements. No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Company, and, if requested by the Company, signed
by the Participant, or until such Award Agreement is delivered and accepted
through any electronic medium in accordance with procedures established by the
Company.
     (c)       Plan Provisions Control. In the event that any provision of an
Award Agreement conflicts with or is inconsistent in any respect with the terms
of the Plan as set forth herein or subsequently amended, the terms of the Plan
shall control.
     (d)       No Rights of Stockholders. Except with respect to Restricted
Stock, Stock Awards, and certain types of stock-based Performance Awards,
neither a Participant nor the Participant’s legal representative shall be, or
have any of the rights and privileges of, a stockholder of the Company with
respect to any Shares issuable upon the exercise or payment of any Award, in
whole or in part, unless and until the Shares have been issued.
     (e)       No Limit on Other Compensation Plans or Arrangements. Nothing
contained in the Plan shall prevent the Company or any Affiliate from adopting
or continuing in effect other or additional compensation plans or arrangements,
and such plans or arrangements may be either generally applicable or applicable
only in specific cases.
     (f)       No Right to Employment or Directorship. The grant of an Award
shall not be construed as giving a Participant the right to be retained as an
employee of the Company or any Affiliate, or a Director to be retained as a
Director, nor will it affect in any way the right of the Company or an Affiliate
to terminate a Participant’s employment at any time, with or without cause, or
remove a Director in accordance with applicable law. In addition, the Company or
an Affiliate may at any time dismiss a Participant from employment or remove a
Director who is a Participant free from any liability or any claim under the
Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.
     (g)       Governing Law. The internal law, and not the law of conflicts, of
the State of Delaware, shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.
     (h)       Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

10



--------------------------------------------------------------------------------



 



     (i)       No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.
     (j)       Other Benefits. No compensation or benefit awarded to or realized
by any Participant under the Plan shall be included for the purpose of computing
such Participant’s compensation or benefits under any pension, retirement,
savings, profit sharing, group insurance, disability, welfare or other benefit
plan of the Company, unless required by law or otherwise provided by such other
plan.
     (k)       No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.
     (l)       Headings. Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
Section 10.       Effective Date of the Plan
     The Plan shall be subject to approval by the stockholders of the Company at
the annual meeting of stockholders of the Company to be held on April 17, 2007,
and the Plan shall be effective as of the date of such stockholder approval.
Section 11.       Term of the Plan
     Awards shall be granted under the Plan only during a 10-year period
beginning on the effective date of the Plan or if the Plan is terminated earlier
pursuant to Section 7(a) of the Plan, during the period beginning on the
effective date and ending on such date of termination of the Plan. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond such date, and the
authority of the Committee provided for hereunder with respect to the Plan and
any Awards, and the authority of the Board to amend the Plan, shall extend
beyond the termination of the Plan.

11